Title: From Thomas Jefferson to Edward Graham, 22 October 1821
From: Jefferson, Thomas
To: Graham, Edward


Sir,
Poplar Forest
Oct. 22. 21.
Ill health has hitherto prevented my proceeding to the Natural bridge to have my lines there ascertained, but I have new hopes of being able shortly to be there. I judge from your field notes that it will not be difficult to establish the three corners a. b. and c. in the diagram below. our great object will be therefore to find the corner m. in Berkley’s line; for between c. and m. the chain and compass will guide us on the zig-zag line—to the North, the two ends of it being fixed. on my arrival at the bridge I will send a person express to  ask your assistance as  promptly as possible. I do not now fix the day because bad weather or ill health may delay it. I inclose a letter to Patrick Henry, open for your perusal after which I will pray you to forward it to him by such opportunity as occurs, and I pray you to accept the assurance of my great respectTh Jefferson[GRAPHIC IN MANUSCRIPT]